Citation Nr: 0705978	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  01-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1968 to June 1970 and from March 1976 to 
March 1978.  Service in Vietnam is indicated by the evidence 
of record.


Procedural history

Service connection for PTSD was granted in a March 1999 RO 
rating decision.  
A 30 percent disability rating was assigned.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa (the RO), which increased the disability rating assigned 
for veteran's service-connected PTSD to 50 percent; and 
denied the veteran's claim for entitlement to TDIU.  

The Board requested additional development on these claims in 
April 2002 and remanded the claims for additional development 
in May 2003.  This was accomplished, and in December 2003 the 
RO issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claims.  

The claims were remanded again in March 2004 for additional 
evidentiary development, mainly requesting that the veteran 
be afforded a VA social and industrial survey.  The March 
2004 remand also asked that the veteran be provided a VA 
psychological examination in which the examiner acknowledged 
review of the claims folder and provide an addendum to his 
prior opinion based upon the findings in the social and 
industrial survey.  After providing the veteran with a VA 
psychiatric examination in April 2004, the case was returned 
to the Board.

The claims were remanded again in October 2004 for 
noncompliance with the March 2004 remand instructions.  
Specifically, the remand again instructed the veteran be 
afforded a VA social and industrial survey (the RO had 
indicated it did not have the appropriate personnel to 
perform such an examination).  See Stegall v. West, 11 Vet. 
App. 268 (1998) [RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required].  

The veteran was afforded a VA social and industrial survey in 
November 2005, and in December 2005 the RO issued a SSOC 
which continued to deny the veteran's claims.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Representation

The Board notes that the veteran was previously represented 
by a private attorney, who revoked his power of attorney in 
October 2006.  The Board subsequently wrote to the veteran in 
December 2006, explaining the situation and allowing him 30 
days to secure new representation if he so desired.  The 
veteran has not responded, and there is no indication that he 
has sought other representation.  Accordingly, the Board will 
assume that the veteran wishes to proceed unrepresented.


REMAND

As detailed above, the RO was directed in the March 2004 and 
October 2004 remands to provide the veteran with a VA social 
and industrial survey.  The veteran was finally provided a VA 
social and industrial survey in November 2005.  However, the 
findings raise additional questions which have not been 
addressed.  Psychological testing revealed cognitive deficits 
which were "borderline or frankly deficient (e.g. 
reading)".   The assessment concluded as follows:

We believe that his cognitive limitations, in 
conjunction with his physical limitations and 
psychiatric/interpersonal problems, render him 
vocationally unemployable in competitive employment 
situations.

That assessment was essentially carried over to the social 
and industrial survey which stated in pertinent part: "This 
evaluator was not completely certain that veteran's inability 
to maintain employment was due entirely to his PTSD."

A January 2000 private psychological report similarly stated:

Due to the claimant's verbal conceptual limitations and 
unresourceful overall capacities, it is unlikely he 
possesses good judgment and reasoning skill which would 
be necessary to make appropriate changes in a 
competitive work environment.  

The Board observes in this connection that the veteran's 
medical records document multiple musculoskeletal 
disabilities, none of which are service connected.

Thus, it appears that a significant portion of the veteran's 
industrial incapacity 
may be due to reasons other than PTSD.  The extent of this 
remains unclear, however.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) [the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so]. 
 
The veteran's only service-connected disability is PTSD.  
Thus, the outcome of the TDIU claim in essence depends on the 
same factors at work with respect to the PTSD claim.

The Board believes that the veteran's claim folder should be 
reviewed by a psychiatrist, who should determine the specific 
symptomatology associated with the veteran's PTSD and assess, 
to the extent practicable, whether the veteran is 
unemployable due exclusively to his PTSD.  

The Board observes that in the past it had asked that the 
results of the social and industrial survey be referred to a 
May 2003 VA psychiatric examiner.  Due to the passage of 
time, this is no longer necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
psychiatrist to review the veteran's 
VA claims folder and provide an 
opinion, with supporting rationale, 
addressing the current severity of 
the veteran's PTSD, to include what 
symptoms are associated with the 
PTSD.  To the extent practicable, the 
reviewer should render an opinion as 
to whether the veteran's service-
connected PTSD, alone, renders him 
unemployable.  In that connection, 
the reviewer should specifically 
comment upon the findings of the 
November 2005 VA social and 
industrial survey, quoted in part 
above.  If the reviewer believes that 
psychiatric examination of the 
veteran is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issues 
of entitlement to an increased 
disability rating for service-
connected PTSD and entitlement to 
TDIU.  If the benefits sought on 
appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



